Citation Nr: 1227365	
Decision Date: 08/08/12    Archive Date: 08/14/12

DOCKET NO.  06-06 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Chisholm Chisholm and Kilpatrick Ltd.


ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1969 to February 1972. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama which, in pertinent part, granted service connection for PTSD and assigned an initial rating of 30 percent.

The Board remanded this issue for further development in October 2009 and, in a May 2011 opinion, denied entitlement to a higher initial rating for PTSD.  

In a November 2011 Order, the United States Court of Appeals for Veterans Claims (Court) endorsed a joint motion for remand, vacated that part of the Board's May 2011 opinion denying entitlement to an initial rating in excess of 30 percent for PTSD, and remanded this issue for further action consistent with the terms in the joint motion. 

The Veteran submitted an April 2012 private examination report which has not been considered by the RO and, in a May 2012 letter submitted by his representative on his behalf, waived his right to initial consideration of this evidence by the agency of original jurisdiction (AOJ) in accordance with 38 C.F.R. § 20.1304(c) (2011).  Nevertheless, as these issues must be remanded for other reasons, the RO will have an opportunity to consider this additional evidence on remand. 

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

While the Board regrets the delay, the issues on appeal must be remanded for further development.

Specifically, the evaluation of the Veteran's PTSD also raises the issue of entitlement to TDIU.  In this regard, the Veteran's representative stated in a May 2012 letter that entitlement to TDIU should be granted pursuant to Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  See 38 C.F.R. §§ 3.340, 4.16 (2011).  Moreover, the Veteran submitted an April 2012 private examination report in which the examining psychologist found that the Veteran's PTSD precluded him from securing or engaging in substantially gainful employment.  In Rice, the Court held that a request for TDIU is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or as part of a claim for increased compensation.  If the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel of that claim for an increased rating is the issue of whether a total rating based on individual unemployability as a result of that disability is warranted.  Rice, 22 Vet. App. at 453.  Accordingly, the issue of entitlement to TDIU must be considered in determining the proper evaluation of the Veteran's service-connected PTSD.  

Before the issue of entitlement to TDIU is ready for appellate review, the Board finds that a VA examination and opinion is necessary to address the question of whether the Veteran's PTSD is sufficiently incapacitating to prevent him from engaging in substantially gainful employment.  In this regard, the Board finds that the private and VA examination reports of record do not provide enough information to make a fully informed decision on this issue.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  Although the April 2012 private examination report states that the Veteran's PTSD has precluded him from obtaining and engaging in substantially gainful employment since 2004, the Veteran in fact had been employed full time until January 2009 when he was eligible for retirement.  Moreover, the VA examiner opined in the June 2010 VA examination report that the Veteran's PTSD did not cause total occupational impairment but rather caused moderate impairment.  Thus, a new VA examination and opinion is warranted to help reconcile this conflicting evidence.  See Kowalski v. Nicholson, 19 Vet. App. 171 (2005) (holding that VA has discretion to schedule a medical examination when it deems an examination necessary to make a determination on a claim); Shoffner v. Principi, 16 Vet. App. 208, 213 (2002) (holding that VA has discretion to decide when additional development is necessary).

Because the evaluation of PTSD turns on its effect on employability, the proper rating assigned this disorder is inextricably intertwined with the issue of entitlement to TDIU, which is in fact part and parcel of the Veteran's increased rating claim.  See 38 C.F.R. § 4.130, General Rating Formula for Mental Disorders, Diagnostic Code 9411 (2011); Rice, 22 Vet. App. at 453; Harris v. Derwinski, 1 Vet. App 180, 183 (1991) (two issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on the resolution of the second issue).  As such, while the Board acknowledges the request stated in the April 2012 letter that it proceed with a decision, the Board nevertheless must defer consideration of the proper rating assigned PTSD at this time. 

Accordingly, the case is REMANDED for the following actions:

1. The Veteran should be scheduled for a VA psychiatric examination to assess whether his service-connected PTSD prevents him from engaging in substantially gainful employment.  The entire claims file and a copy of this REMAND must be provided to the examiner prior to the examination.  The examiner must indicate in the examination report that the evidence in the claims file has been reviewed. 

The examiner should identify the nature, frequency, and severity of the Veteran's PTSD symptoms and resulting functional impairment, and record all pertinent clinical findings in detail.  

In addition, the examiner should provide a global assessment of functioning (GAF) score with an explanation of the significance of the score assigned as it pertains to the Veteran's service-connected PTSD.  

The examiner must provide an opinion addressing the effect of the Veteran's PTSD on his occupational and social functioning.  In particular, the examiner should state whether the Veteran's service-connected psychiatric disability is sufficiently incapacitating to prevent him from working (i.e. engaging in substantially gainful activity) without regard to other factors such as nonservice-connected disabilities.  

The examiner must review and address the findings in the June 2010 VA medical examination report and April 2012 private examination report in rendering an opinion on the Veteran's employability. 

The opinion must be supported by a thorough explanation.  In this regard, it would be helpful to provide specific examples and refer to specific symptoms.  The RO should ensure that an adequate rationale has been provided before returning this case to the Board.  If the examiner cannot render an opinion without resort to mere speculation, a full explanation as to why this is so must also be provided.  See Jones V. Shinseki, 23 Vet. App. 382 (2010).

2.  The Veteran must be advised of the importance of reporting to the scheduled VA examination and of the possible adverse consequences of failing, without good cause, to so report.  See 38 C.F.R. § 3.655 (2011).  A copy of the notification letter sent to the Veteran must be included in the claims folder and must reflect that it was sent his last known address of record.  If he fails to report to the examination, it must be indicated in the claims folder whether the notification letter was returned as undeliverable.

3. After the above development is completed, and any other development that may be warranted based on any additional information or evidence received, the RO should readjudicate the evaluation of PTSD and the issue of entitlement to TDIU.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
L. M. Barnard
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

